*166
ORDER

PER CURIAM.
AND NOW, this 19th day of November, 2013, the Petition for Allowance of Appeal is GRANTED. The issues as stated by petitioner are:
(1) Do convictions for homicide by vehicle and homicide by vehicle-DUI fail to merge for license suspension purposes because the statutory elements of the two offenses are mutually exclusive and Section 1532(a.l) of the Vehicle Code explicitly provides a suspension for each offense?
(2) Does the difference between criminal and civil proceedings and the lack of an explicit provision on merger in the Vehicle Code support different merger rules for license suspension purposes than for criminal sentencing purposes?